CRAWLEY, Judge,
concurring in the result.
I agree that the case should be remanded, but I would remand the case to the circuit court with instructions to remand the case to the juvenile court. Rule 28(A), Ala. R. Juv. P. states:
“(1) Appeals from final orders, judgments, or decrees of the juvenile court shall be to the appropriate appellate court, subject to the Alabama Rules of Appellate Procedure, if:
“(a) A record certified as adequate by the juvenile court judge or a stipulation of facts is available and the right to a jury trial has been exercised or waived by all parties entitled thereto; or
“(b) The parties stipulate that only questions of law are involved and the juvenile court certifies the questions.”
In this case, the juvenile court has not complied with Rule 28(A)—the juvenile court has not certified the record as adequate or has not certified the parties’ purely legal questions. I conclude that the juvenile court must comply with Rule 28(A) before the circuit court can transfer the case to this court pursuant to Rule 28(D).